DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Huppert on 21 December 2021.

The application has been amended as follows: 
6. (Currently Amended) The battery pack according to claim 1, wherein the insulator is provided on [[the]] an entire side surface of the battery cells.

7. (Currently Amended) The battery pack according to claim 1, wherein the insulator is provided on [[the]] an entire side surface of the battery cells, and the first and second bent ends of each of the binding bars are bent at a right angle at each end thereof.

8. (Currently Amended) The battery pack according claim 2, wherein the insulator is provided on [[the]] an entire side surface of the battery cells, and the first and second bent ends of each of the binding bars are bent at a right angle at each end thereof.

9. (Currently Amended) The battery pack according to claim 1, wherein each of the binding bars is formed [[or]] of a metal material, and a surface of each of the binding bars, which faces the insulator, is roughened

Reasons for Allowance
Claims 1-4 and 6-9 are allowed herein. 
The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723